Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2017                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154102                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154102
                                                                   COA: 326351
                                                                   Oakland CC: 2014-249081-FC
  MICHAEL LAMAR PATRICK,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the May 26, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 5, 2017
           p1212
                                                                              Clerk